IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 46278/46279

STATE OF IDAHO,                                 )
                                                )   Filed: May 3, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
JERRICK JAMES ENGLER,                           )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel Hoagland, District Judge.

       Judgments of convictions and unified sentence of fourteen years, with a minimum
       period of confinement of three years, for grand theft, unified sentence of ten
       years, with a minimum period of confinement of three years, for burglary, unified
       sentence of ten years, with a minimum period of confinement of three years, for
       grand theft, and unified sentence of five years, with a minimum period of
       confinement of three years, for aggravated assault, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth A. Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 46279, Jerrick James Engler pleaded guilty to grand theft, Idaho Code
§ 18-2403(1), and burglary, I.C. § 18-1401, and the district court imposed a unified fourteen-year
sentence, with three years determinate, and a unified ten-year sentence, with three years
determinate, respectively.   The sentences were ordered to run concurrently.           In Docket
No. 46278, Jerrick pleaded guilty to grand theft, I.C. § 18-2403(1)(F), and aggravated assault,


                                                1
I.C. § 18-905.    The district court imposed a unified ten-year sentence, with three years
determinate, for the grand theft and a unified five-year sentence, with three years determinate,
for the aggravated assault charge. The sentences were ordered to run concurrently with one
another and the sentences in Docket No. 46279. Engler appeals, contending that his sentences
are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Engler’s judgments of conviction and sentences are affirmed.




                                                   2